Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Carolyn               Appeal from the County Court at Law of
 Ruth Thompson and Curtis Oliver                        Lamar County, Texas (Tr. Ct. No. 82494).
 Thompson III                                           Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 No. 06-18-00076-CV                                     Burgess participating.




       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED APRIL 26, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk